Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 10, 2022

                                           No. 04-22-00468-CV

                                      IN RE William FISHBACK

                                           Original Proceeding 1

                                                  ORDER

        On August 1, 2022, relator filed a petition for writ of mandamus. After considering the
petition and the record before us, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 10, 2022.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2022CVK00319-D4, styled James Patrick Walker, Sr., James Patrick
Walker Jr., Janent Denise Villarreal, and Amanda Hayes vs. William Fishback; and Whitworth Gigarroa, PLLC,
Martha Gigarroa, and Emily Divila vs. William Fishback; and Russell Jordan vs. William Fishback, pending in the
406th Judicial District Court, Webb County, Texas, the Honorable Sid L. Harle presiding.